UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6695


GLEN E. WILDER,

                    Plaintiff - Appellant,

             v.

DR. LEVIN; J. GALLAGHER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00169-CMH-TCB)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glen E. Wilder, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen Wilder, Jr., appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2012) action for failing to comply with a court order. * On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Wilder’s informal brief does not challenge the basis for the district court’s

disposition, Wilder has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm for the reasons stated by the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
          Although the district court dismissed Wilder’s complaint without prejudice, we
possess jurisdiction over this appeal because the district court dismissed his action for
failing to comply with a court order, not because of a flaw in the complaint. Goode v. Cent.
Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

                                             2